693 N.W.2d 823 (2005)
472 Mich. 873-882
People
v.
McPherson.
Docket No. 126804, COA No. 242767.
Supreme Court of Michigan.
March 31, 2005.
Application for leave to appeal.
On order of the Court, the application for leave to appeal the July 22, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant leave to appeal.
[Prior report: 263 Mich.App. 124, 687 N.W.2d 370.]